The act of November session, 1790, c. 50. s. 1. enacts,
*84"That after the passage of this act, the judges of the general court shall not be capable to take cognisance of, or hold any jurisdiction over, any offences, crimes or misdemeanors whatsoever, except treasons, misprisions of treasons, murders, felonies and insurrections; but all of-fences, crimes and misdemeanors, shall be heard and determined by the justices of the county courts of the county wherein the said offences, crimes and misdemeanors shall be committed, and not elsewhere, except in the cases herein before excepted.”
There was no provision made for cases then pending in the general court.
The general court, at October term, 1791, directed all cases declared by the above act not to be within its jurisdiction, to -be transferred to the county courts of‘the respective counties in which the offences had been committed.